                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARC ANDERSON, et al.,                               Case No. 15-cv-02172-JSW
                                                         Plaintiffs,                          ORDER TO DEFENDANT TO SHOW
                                   8
                                                                                              CAUSE WHY DOCUMENTS
                                                  v.                                          IDENTIFIED AS CONFIDENTIAL RE
                                   9
                                                                                              MOTION TO BIFURCATE SHOULD
                                  10     SEAWORLD PARKS AND                                   MAINTAINED UNDER SEAL
                                         ENTERTAINMENT, INC.,
                                                                                              Re: Dkt. No. 325
                                  11                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           On June 21, 2019, Plaintiffs filed their opposition to Defendant’s motion to bifurcate and

                                  14   filed an administrative motion to file portions of its opposition and the exhibits in support thereof

                                  15   under seal on the basis that Defendant designated materials confidential. (Dkt. No. 325.)

                                  16   Defendant has not filed a declaration demonstrating that those documents should be maintained

                                  17   under seal. Accordingly, Defendant is HEREBY ORDERED TO SHOW CAUSE, by way of a

                                  18   declaration, why the documents should not be filed in the public record. Defendant shall respond

                                  19   to this Order by August 20, 2019. If Defendant fails to file a declaration by that date, the Court

                                  20   shall order Plaintiffs to file the materials in the public record.

                                  21           IT IS SO ORDERED.

                                  22   Dated: August 13, 2019

                                  23                                                      ______________________________________
                                                                                          JEFFREY S. WHITE
                                  24                                                      United States District Judge
                                  25

                                  26

                                  27

                                  28
